Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Klecyngier on 11/15/20.

The application has been amended as follows: 
The term “said” on line 5 of the abstract has been replaced with -- the --.











Examiner’s Comments
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 9/28/21, with respect to 112 rejections have been fully considered and are persuasive.  The rejections of 1, 3-12 and 16-26 has been withdrawn because of the cancellation of claims 1, 3-9, 11, 12, 16, 17, 19-23 and 25-26 and the amendment to claim 18 to limit the preservation step to using glutaraldehyde. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635